DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 7, 9-10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savian (US PgPub #2014/0196206) in view of Wallace (US PgPub #2013/0241247).
For Claim 1, figure 17 of Savian ‘206 discloses an aircraft cabin arrangement comprising: at least one lavatory unit comprising a first side wall (26a-6), wherein the first side wall comprises a monument, a protruding portion (26a), and a recessed portion (26b-c); and at least on seat unit positioned adjacent the first side wall of the lavatory unit; wherein the first side wall of the lavatory unit forms a portion of a shell (123) at least partially surrounding the seat unit; and wherein the seat unit comprises a foot support (124) surface, wherein the monument comprises a sink and counter (42), the protruding portion of the first side wall is shaped to contour a portion of the monument requiring greater depth for the sink, and the recessed portion is shaped to contour a portion of the monument requiring less depth.  While Savian ‘206 discloses that the foot support (124) is incorporated into and coupled to the recessed portion of the first side wall, it is silent about it also being a seat.  However figure 1 and paragraph [0041] of Wallace ‘247 teaches that it is well known that the foot support surface (18) as a temporary seat for a visitor.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Savian ‘206 with the foot rest seat of Wallace ‘247 in order to allow for an extra seat area for a visitor.
For Claim 3, figures 17 and 26 of Savian ‘206 disclose a second seat unit having a smaller footprint than the at least one seat unit.
For Claim 4, figures 17 and 26 of Savian ‘206 disclose that the second seat unit is positioned adjacent a second portion of the shell.
For Claim 6, figure 17 of Savian ‘206 discloses that the arrangement is shorter in a longitudinal direction than an aircraft cabin arrangement the same configuration but without the first side wall of the at least one lavatory unit forming a portion of the shell at least partially surrounding the at least one seat unit.
For Claim 7, figure 17 of Savian ‘206 discloses an aircraft cabin arrangement comprising: at least one lavatory unit comprising a first side wall (26a-c), wherein the first side wall comprises a monument, a protruding portion (26a), and a recessed portion (26b-c); and at least one seat unit positioned adjacent the first side wall of the at least one lavatory unit; wherein the first side wall of the at least one lavatory unit forms a portion of a shell at least partially surrounding the at least one seat unit; wherein the at least one seat unit comprises a foot support surface, wherein the monument comprises a sing and counter (42), and the protruding portion of the first side wall is shaped to contour a portion of the monument requiring greater depth for the sink, and the recessed portion is shaped to contour a portion of the monument requiring less depth; and wherein the first side wall includes at least one amenity(126) accessible by a passenger seated in the at least on set unit.  While Savian ‘206 discloses that the foot support (124) is incorporated into and coupled to the recessed portion of the first side wall, it is silent about it also being a seat.  However figure 1 and paragraph [0041] of Wallace ‘247 teaches that it is well known that the foot support surface (18) as a temporary seat for a visitor.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Savian ‘206 with the foot rest seat of Wallace ‘247 in order to allow for an extra seat area for a visitor
For Claim 9, figures 17 and 26 of Savian ‘206 disclose a second seat unit having a smaller footprint than the at least one set unit.
For Claim 10, figures 17 and 26 of Savian ‘206 disclose that the second seat unit is positioned adjacent a second portion of the shell.
For Claim 12, figure 17 of Savian ‘206 discloses that the arrangement is shorter in a longitudinal direction than an aircraft cabin arrangement having the same configuration but without the first side wall of the at least one lavatory unit forming a portion of the shell at least partially surrounding that at least one seat unit.
For Claim 13, figure 17 of Savian ‘206 discloses that the amenity is a tray table
For Claim 14, figures 17 and 26 of Savian ‘206 disclose an aircraft cabin arrangement comprising at least one lavatory unit comprising a first side wall (26a-c), wherein the first side wall comprises a monument, a protruding portion (26a), and recessed portion (26b-c); at least two first seat units, each first seat unit at least partially surrounded by a shell (123), wherein one of the at least two first seat units is positioned adjacent the first side wall of the at least one lavatory unit; and at least one second seat unit positioned adjacent the shell of one of the two seat units; wherein the first side wall of the at least one lavatory unit forms a portion of the shell at least partially surrounding the adjacent first seat unit; wherein at least the adjacent first seat unit comprises a foot support surface, wherein the monument comprises a sink and counter (42), and the protruding portion of the first side wall is shaped to contour a portion of the monument requiring greater depth for the sink, and the recessed portion is shaped to contour a portion of the monument requiring less depth.  While Savian ‘206 discloses that the foot support (124) is incorporated into and coupled to the recessed portion of the first side wall, it is silent about it also being a seat.  However figure 1 and paragraph [0041] of Wallace ‘247 teaches that it is well known that the foot support surface (18) as a temporary seat for a visitor.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Savian ‘206 with the foot rest seat of Wallace ‘247 in order to allow for an extra seat area for a visitor
For Claim 16, figure 17 of Savian ‘206 discloses that the arrangement is shorter in a longitudinal direction than an aircraft cabin arrangement having the same configuration but without the first side wall of the at least one lavatory unit forming a portion of the shell at least partially surrounding the adjacent first seat unit.
For Claim 17, figure 17 of Savian ‘206 discloses that the first side wall includes at least one amenity (126) accessible by a passenger seated in the adjacent first seat unit.
For Claim 18, figure 17 of Savian ‘206 discloses that the amenity is a tray table.
For Claim 19, figure 17 of Savian ‘206 discloses that the shell includes at least one amenity accessible by a passenger seated in the adjacent second seat unit.
For Claim 20, figure 17 of Savian ‘206 discloses that the amenity is a foot support surface.

Claims 5, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savian (US PgPub #2014/0196206) in view of Wallace (US PgPub #2013/0241247) as applied to claims 4, 10, and 14 above, and further in view of Applicant Admitted Prior Art (AAPA).
While Savian '206 is silent about the shell extending upward to a height greater than a remainder of the seat unit, the AAPA that it is well known to have a privacy shell that extends above the seat unit in order to give more privacy. Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Savian '206 with a shell that extends higher than the seat as taught by AAPA in order to provide more privacy.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/24/2021, with respect to the rejection(s) of claim(s) 1, 7, and 14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wallace ‘247.  The Applicant argues that Savian ‘206 does not teach that the foot rest can be used as a seat, which the Examiner Agrees with.  The Applicant additionally argues that it would not be proper to modify Savian ‘206 to have a foot rest as a seat as a person of ordinary skill in the relevant art would not have been motivated to replace Savian’s ‘206 space conserving foot recess design with an open concept foot support surface, which eliminates the additional storage and counter space with the seat unit and the lavatory.  However, the Examiner respectfully disagrees.  The removal of the counter (126) of Savian ‘206 would still keep the space conserving foot recess design but would additionally allow for an extra area to sit when the foot rest is not being used.  In addition it is well known that movable counter can be used to provide a counter while freeing up the space when it is not needed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/10/2021